DICE, Judge.
Upon a plea of guilty before the court without a jury, appellant was convicted of unlawfully possessing marijuana and his punishment assessed at 3 years confinement in the penitentiary.
At the trial, the state introduced evidence showing the appellant’s guilt as required by Art. 12, V.A.C.C.P. As a witness in his own behalf, appellant testified that he had never been convicted of a felon;’- and called witnesses who testified that his reputation for truth and veracity and for being a law abiding citizen was good.
*192No motion for new trial appears to have been filed by appellant and no brief has been filed in his behalf.
There appears in the record an instrument which purports to be appellant’s bill of exception. The instrument appears to have been filed with the clerk of the trial court but does not bear the signature and approval of the trial judge and therefore cannot be considered by this court as a bill of exception. Baird v. State, 162 Texas Cr. Rep. 589, 288 S.W. 2d 67.
The evidence is sufficient to support the conviction and no error is shown.
The judgment is affirmed.
Opinion approved by the Court.